 Case 3:17-cv-00207-SMY Document 118 Filed 06/08/20 Page 1 of 1 Page ID #906



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

PIERRE JORDAN, #M07905                            )
                                                  )
                       Plaintiff,                 )
                                                  )
vs.                                               )   Case No. 17-cv-00207-SMY
                                                  )
MICHAEL LAMB et al.,                              )
                                                  )
                       Defendants.                )

                             JUDGMENT IN A CIVIL ACTION

       IT IS HEREBY ORDERED AND ADJUDGED that, having been advised by the parties

that all claims in this matter have been settled or otherwise resolved, and the parties having filed a

Stipulation to Dismiss (Doc. 116), this action is DISMISSED with prejudice. Accordingly, the

Clerk of Court is DIRECTED to close this case.

       DATED: June 8, 2020

                                      MARGARET M. ROBERTIE, CLERK OF COURT

                                                      By: s/ Tanya Kelley
                                                          Deputy Clerk

APPROVED: s/ Staci M. Yandle_________
          STACI M. YANDLE
          United States District Judge
